 Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 1 of 6 PageID #: 5




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
BASEL OTTLEY,

                          Plaintiff,                           MEMORANDUM AND ORDER
                                                               20-CV-2861 (RPK) (LB)
        -against-

CITY OF NEW YORK and POLICE OFFICER
JOHN DOE, of the 63rd Precinct,

                           Defendants.
---------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Basel Ottley, a state prisoner, filed this pro se action under 42 U.S.C. § 1983

against a police officer and the City of New York regarding an alleged assault by the officer.

See Compl. at 3, 5 (Dkt. #2). Plaintiff seeks to proceed in forma pauperis under 28 U.S.C. § 1915.

See IFP Application (Dkt. #1). That request is granted, but the City of New York is dismissed as

a defendant under the screening procedures in 28 U.S.C. § 1915 and 28 U.S.C. § 1915A.

                                               BACKGROUND

        Plaintiff alleges that he was assaulted by a police officer in 2019 after plaintiff fell asleep

at a red light while driving. Compl. at 5. His complaint relies on information allegedly conveyed

to him by his passenger. Ibid. According to the complaint, plaintiff’s passenger told him that,

after plaintiff fell asleep, the police officer—whose identity plaintiff does not know—“busted the

driver’s side window” with a “blunt object,” and “violently pulled [plaintiff] out [of] the vehicle.”

Ibid. The officer allegedly proceeded to assault plaintiff while plaintiff was “already on the ground

and not resisting or fighting back.” Ibid. Other officers allegedly “jumped in to help” the

defendant officer assault plaintiff. Ibid. Plaintiff claims that he woke up in a hospital having

sustained a number of injuries, including a gash under his left eye—leaving a permanent scar—

and glass in his eyelid. Ibid.
 Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 2 of 6 PageID #: 6




        Plaintiff has named as defendants both the officer—identified in the complaint as “Police

Officer John Doe of the 63rd Precinct”— and the City of New York. Ibid. He asserts that the City

is liable for his injuries because it “manages and oversees defendant police officer John Doe” and

it “created the policy and procedures that trained defendant John Doe to break driver’s side car

windows of a car stopped at a red light.” Ibid. Plaintiff seeks compensatory and punitive damages,

as well as plastic surgery for the scar on his face. Id. at 7.

                                            DISCUSSION

I.      Standard of Review

        When an incarcerated person files a civil suit seeking redress from a governmental entity

or from government officers or employees, the district court must “dismiss the complaint, or any

portion of the complaint, if the complaint (1) is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A; see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). A district

court is similarly obligated to dismiss any case brought in forma pauperis if the court determines

that the complaint “is frivolous or malicious,” that it “fails to state a claim on which relief may be

granted,” or that it “seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). At issue here is whether plaintiff has stated a claim against the City of

New York.

        To avoid dismissal for failure to state a claim, a complaint must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations



                                                   2
 Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 3 of 6 PageID #: 7




must be enough to raise a right to relief above the speculative level on the assumption that all of

the complaint’s allegations are true.” Twombly, 550 U.S. at 555.

       When a court applies these standards to a pro se litigant’s complaint, the complaint must

be “liberally construed, and . . . however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam) (internal quotations and citations omitted).        Moreover, if a “liberal reading of the

complaint gives any indication that a valid claim might be stated,” the plaintiff should be given an

opportunity to amend the complaint. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting

Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d. Cir. 1999) (per curiam)); see Shomo v.

City of New York, 579 F.3d 176, 183 (2d Cir. 2009).

II.    Municipal Liability

       Plaintiff brings this action under 42 U.S.C. § 1983, which “provides a cause of action

against any person who deprives an individual of federally guaranteed rights under color of state

law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (internal quotations omitted). A municipality

such as the City of New York can be liable under § 1983 only if an “action pursuant to official

municipal policy of some nature” caused the alleged deprivation of plaintiff’s rights. Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); see Connick v. Thompson, 563 U.S. 51, 60-61

(2011). Municipalities “are not vicariously liable under § 1983 for their employees’ actions.”

Connick, 563 U.S. at 60 (citations omitted).

       A plaintiff who seeks to hold a municipality liable under § 1983 must “plead and prove

three elements”: (i) the existence of “an official policy or custom,” that (ii) “causes the plaintiff to

be subjected to,” (iii) a “denial” of a federally guaranteed right. Wray v. City of New York, 490

F.3d 189, 195 (2d Cir. 2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)). A



                                                   3
 Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 4 of 6 PageID #: 8




plaintiff can establish a municipal policy by pointing to “decisions of a government’s lawmakers,

the acts of its policymaking officials, . . . practices so persistent and widespread as to practically

have the force of law . . . [or,] [i]n limited circumstances, a local government’s decision not to

train certain employees about their legal duty to avoid violating citizens’ rights.” Connick,

563 U.S. at 61 (citations omitted); see Hu v. City of New York, 927 F.3d 81, 105-06 (2d Cir. 2019).

But a “mere assertion” that “a municipality has . . . a custom or policy is insufficient in the absence

of allegations of fact tending to support, at least circumstantially, such an inference.” Montero v.

City of Yonkers, 890 F.3d 386, 403-04 (2d Cir. 2018) (quoting another source).

       Here, plaintiff’s assertion that the city “manages and oversees” the John Doe police officer,

see Compl. at 5, does not state a claim against the City. The City cannot be vicariously liable for

the officer’s actions simply because it manages and oversees police officers. Nor does plaintiff’s

conclusory allegation that the City “created the policy and procedures that trained defendant John

Doe to break driver’s side car windows of a car stopped at a red light,” ibid., adequately state a

claim that the John Doe police officer assaulted plaintiff in accordance with official municipal

policy, see Corley v. Vance, 365 F. Supp. 3d 407, 449-50 (S.D.N.Y. 2019) (finding that the plaintiff

failed to state a claim of municipal liability where allegation of official policy lacked “factual

detail”), aff’d, 811 Fed. Appx. 62 (2d Cir. 2020); Betts v. Shearman, No. 12 Civ. 3195 (JPO), 2013

WL 311124, at *16 (S.D.N.Y. Jan. 24, 2013) (collecting cases), aff’d, 751 F.3d 78 (2d Cir. 2014).

Plaintiff provides no facts that even circumstantially suggest the existence of a formal policy

directing officers to break windows of cars stopped at red lights or that otherwise suggest the John

Doe police officer’s alleged misconduct was related to the actions of policymakers. Moreover, the

single incident of assertedly unconstitutional activity alleged in this case cannot suffice to

demonstrate a consistent practice that constitutes a custom or usage. See Hu, 927 F.3d at 106



                                                  4
 Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 5 of 6 PageID #: 9




(finding that four allegations of unfair sanctions did not amount to allegation of “widespread,

persistent, or otherwise manifest behavior.”) Because plaintiff has not adequately pleaded the

existence of a municipal policy related to his case, plaintiff’s § 1983 claim against the City of New

York is dismissed for failure to state a claim upon which relief can be granted.

III.   Identifying the John Doe Defendant

       The United States Marshals Service will not be able to serve the John Doe defendant

without further identifying information. Accordingly, the Court requests that Corporation Counsel

for the City of New York ascertain the full name of the police officer who allegedly pulled plaintiff

out of his vehicle on the date provided in the complaint. See Valentin v. Dinkins, 121 F.3d 72

(2d Cir. 1997) (per curiam). The Court also requests that Corporation Counsel provide the address

where the John Doe defendant can currently be served. This information should be provided to

the Court within 45 days from the date of this Order. Once the John Doe defendant has been

identified, plaintiff’s complaint shall be deemed amended to reflect the full name of the John Doe

defendant, and a summons shall issue. While Administrative Order No. 2020-19-1 suspends the

United States Marshal’s service of process during the current national coronavirus emergency, the

United States Marshals Service shall serve the John Doe defendant when it is safe to do so.




                                                 5
Case 1:20-cv-02861-RPK-LB Document 7 Filed 08/12/20 Page 6 of 6 PageID #: 10




                                        CONCLUSION

       The City of New York is dismissed as a defendant without prejudice to amend. No

summons shall issue as to the City defendant. This case shall proceed against the John Doe

defendant. The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



       SO ORDERED.


                                              /s/ Rachel Kovner
                                            RACHEL P. KOVNER
                                            United States District Judge

Dated: August 12, 2020
       Brooklyn, New York




                                               6
